           Case 1:17-cv-01356-SAB Document 73 Filed 11/25/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                               )   Case No.: 1:17-cv-01356-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING DEFENDANT’S REQUEST
                                                     )   FOR CLARIFICATION OR A TELEPHONIC
13          v.                                           STATUS CONFERENCE
                                                     )
14                                                   )   (ECF No. 71)
     S. KERNAN, et al.,
                                                     )
15                  Defendants.                      )   STATUS CONFERENCE: DECEMBER 4, 2020
                                                     )                      AT 3:00 P.M.
16                                                   )

17          Plaintiff James C. McCurdy, appearing pro se and in forma pauperis, filed this civil rights

18   action pursuant to 42 U.S.C. § 1983 on October 10, 2017. (ECF No. 1.) Currently, the matter is set

19   for trial before an unassigned district judge on March 16, 2021. (ECF No. 67.) On August 5, 2019,

20   Plaintiff consented to the jurisdiction of the magistrate judge for all purposes. (ECF No. 53.) On

21   November 23, 2020, Defendant filed a form consenting to the jurisdiction of the magistrate judge and

22   a request for clarification or a telephonic status conference. (ECF Nos. 70, 71.)

23          Defendant requests clarification regarding whether the trial will proceed on the date currently

24   set before the undersigned as all parties have now consented to the jurisdiction of the magistrate or a

25   status conference to discuss trial dates. As the parties have now all consented to have this matter tried

26   before the undersigned, the Court shall set a status conference to discuss pretrial and trial dates. The
27   parties are advised that the Courtroom Deputy will provide the Attorney General with the Zoom

28   meeting information prior to the hearing.

                                                         1
          Case 1:17-cv-01356-SAB Document 73 Filed 11/25/20 Page 2 of 2



1             Accordingly, IT IS HEREBY ORDERED that a video status conference is set for December 4,

2    2020, at 3:00 p.m. in Courtroom 9.

3    IT IS SO ORDERED.

4    Dated:     November 25, 2020
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
